FILED
                            NOT FOR PUBLICATION
                                                                               OCT 22 2020
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EHOF LAKESIDE II, LLC, a Delaware                No. 19-56451
limited liability corporation,
                                                 D.C. No.
              Plaintiff-Appellant,               5:19-cv-01693-JGB-SHK

 v.
                                                 MEMORANDUM*
RIVERSIDE COUNTY
TRANSPORTATION COMMISSION;
COUNTY OF RIVERSIDE; WESTERN
RIVERSIDE COUNTY REGIONAL
CONSERVATION AUTHORITY,

              Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     Jesus G. Bernal, District Judge, Presiding

                       Argued and Submitted October 8, 2020
                               Seattle, Washington

Before: GRABER and W. FLETCHER, Circuit Judges, and KOBAYASHI,**
District Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
      EHOF Lakeside II, LLC (“EHOF”) appeals from the district court’s grant of

a Pullman abstention pending the resolution of EHOF’s earlier-filed state lawsuit.

See R.R. Comm'n of Tex. v. Pullman Co., 312 U.S. 496 (1941). Pullman abstention

orders are immediately appealable under 28 U.S.C. §§ 1291, 1292(a)(1), and we

affirm. See Porter v. Jones, 319 F.3d 483, 489 (9th Cir. 2003).

      EHOF claims that Riverside County Transportation Commission, Western

Riverside County Regional Conservation Authority (“RCA”), and the County of

Riverside (collectively, “Defendants”) have taken its land without compensation in

violation of the Fifth Amendment. EHOF asserts that Defendants used the

county’s Multiple Species Habitat Conservation Plan (“MSHCP”) to delay its

project’s building entitlements in order to coerce EHOF into selling its property to

RCA for conservation. Now that EHOF has requested to sell to RCA, it alleges

that RCA is delaying an offer because it lacks the funds to purchase the land. After

first bringing an inverse condemnation and other claims in state court, EHOF filed

this claim under 42 U.S.C. § 1983 in federal district court.

      We agree with the district court that all three requirements for a Pullman

abstention are satisfied here. See C-Y Dev. Co. v. City of Redlands, 703 F.2d 375,

377 (9th Cir. 1983). First, this dispute involves land use, a sensitive area of state

law. Id.; Pearl Inv. Co. v. City and Cnty. of San Francisco, 774 F.2d 1460, 1463


                                           2
(9th Cir. 1985). Second, resolution of the disputed state-law question—whether

the MSHCP requires payment in the current situation—could moot or significantly

alter the federal takings claim. See Kollsman v. City of Los Angeles, 737 F.2d 830,

833 (9th Cir. 1984). Third, the state-law question has not been resolved by

California courts and is undecided for purposes of Pullman. See Pearl, 774 F.2d at

1465.

        EHOF chose to file its state-court inverse condemnation suit shortly before

the U.S. Supreme Court decided Knick v. Township of Scott, 139 S. Ct. 2162

(2019). In this circumstance, we need not decide the precise scope of Pullman in

the post-Knick world.

        AFFIRMED.




                                           3